Cash San sbacy OBB ELIE OBSTET AP-1 PRed P3/23ee Fiteaeobo3I2021

United States Court of Appeals
OFFICE OF THE CLERK

LYLE W. CAYCE TEL, 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115

NEW ORLEANS, LA 70130

Mereh 23, 2021

Ms. Jeannette Clack

Western District of Texas, San Antonio
United States District Court

655 E. Cesar E. Chavez Boulevard

Suite G65

San Antonio, TX 78206

 

No. 20-50904 Enriquez v. Lumpkin
USDC No. 5:20-cy-977~OLQ
Dear Ms. Clack,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

By:
Charles B. Whitney, Deputy Clerk
504-310-7679

 

ce w/fencl:
Mr. Juan Enriquez
Mr. Edward Larry Marshall
